DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species II in the reply filed on 12/22/2020 is acknowledged. Claims 7-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.

Status of Claims
Claims 1-23 are pending in the application with claims 7-23 withdrawn. Claims 1-6 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially spherical" in claim 1 renders the claim indefinite. It is unclear from the claim whether the capsule must be spherical or whether the capsule can be some other generally round shape. For instance, an oval-shaped capsule could also be considered “substantially spherical.” 

Claim 6 is indefinite because it recites “wherein the compression is performed by” without making clear whether “the compression” refers to the “oscillatory compression” as recited in claim 1, line 4, or the “additional oscillatory compression” as recited in claim 1, line 8. For purposes of examination, examiner assumes the limitation is intended to recite “wherein the oscillatory compression and the additional oscillatory compression are performed by.”

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Review of the National Ignition Campaign 2009-2012” (“Lindl”) (a color copy of Lindl is available at: https://www-internal.psfc.mit.edu/research/hedp/Home%20Page/Papers/Lindl_PoP-2014.pdf).

Regarding claim 1, the limitation “wherein the target capsule is driven into an ovoid shape, and wherein the ovoid shaped target capsule implodes at a third time” is an intended result-type clause. The limitation does not limit the claim to a particular structure and simply recites an intended result. In accordance with MPEP 2111.04, the limitation is not given its own patentable weight.

Lindl discloses an asymmetric inertial confinement fusion method comprising:
	fixing in position a target capsule (“capsule”) (“the fuel, which is mounted in the center of the hohlraum”) (page 020501-3) comprising an inertial confinement fusion fuel 
	applying an oscillatory compression to the target capsule (Lindl’s target capsule is compressed using oscillators for inner and outer laser beams) (pages 020501-4, 020501-27), wherein the oscillatory compression includes a compression at a first time in a radial direction orthogonal to a diametric axis of the target capsule (“equator”) (see Fig. 66 (page 020501-44) (“1st shock,” red line, around 14.25 ns), page 020501-43) and compression at a second time along the diametric axis (“pole”) (see Fig. 66 (page 020501-44) (“1st shock,” blue line, around 14.50 ns), page 020501-43), wherein the target capsule is driven into an ovoid shape (Lindl’s system may compress the target along the equator at a first time and at the pole a second time, and would therefore be capable of driving the capsule into an ovoid shape), and wherein the ovoid shaped target capsule implodes at a third time upon application of an additional oscillatory compression (additional compressions are applied to Lindl’s target to reach peak compression followed by implosion) (Figs. 2 (page 020501-3), 66 (page 020501-44), pages 020501-3–020501-4). 

Examiner notes, Lindl discloses the timing of the pole and equator shocks, and therefore also the compressions, can be adjusted by changing the inner and outer beams/cones fractions (see Fig. 66 (page 020501-44), page 020501-43) and further discloses the degree of compressions can be adjusted by altering the wavelength shift between the beams/cones (see Fig. 45 (page 020501-35), Fig. 61 (page 020501-42), pages 020501-34). Lindl’s method would therefore be capable of driving the capsule 

Regarding claim 2, Lindl discloses the asymmetric inertial confinement fusion method of claim 1. Lindl further discloses wherein the first time occurs before the second time and the second time occurs before the third time (Fig. 66 (page 020501-44)). 

Regarding claim 3, Lindl discloses the asymmetric inertial confinement fusion method of claim 1. Lindl further discloses wherein the target capsule includes one or more of deuterium, tritium, or helium-3 (Lindl’s target capsule includes deuterium and tritium) (Fig. 3 (page 020501-4), page 020501-3).

Regarding claim 4, Lindl discloses the asymmetric inertial confinement fusion method of claim 1. Lindl further discloses wherein the target capsule is held inside a hohlraum (“[t]he capsule is supported in the hohlraum”) (Fig. 2 (page 020501-3), page 020501-3).

Regarding claim 5, Lindl discloses the asymmetric inertial confinement fusion method of claim 4. Lindl further discloses wherein the target capsule is cooled in the hohlraum (“a spherical shell of DT fusion fuel, kept solid by keeping the entire assembly at cryogenic temperatures near the triple-point of the fuel mixture”) (page 020501-3) and 

Regarding claim 6, Lindl discloses the asymmetric inertial confinement fusion method of claim 1. Lindl further discloses wherein the compression is performed by one or more of a laser beam or an ion beam (compression of Lindl’s target capsule is performed by laser beams) (page 020501-4). 

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646